OPINION — AG — IT IS THE STATUTORY DUTY OF THE GRAND RIVER DAM AUTHORITY TO ADMINISTER AND ENFORCE THE PROVISIONS OF 63 O.S. 1961, 801-824 [63-801] — [63-824] UPON ALL WATERS OF THE STATE WITHIN ITS JURISDICTION, AND TO REMIT ALL FEES COLLECTED PURSUANT THERETO TO THE STATE TREASURY FOR DEPOSIT IN THE WATERWAYS FUND, AND THAT THE PLANNING AND RESOURCES BOARD MAY NOT LAWFULLY EXPEND FUNDS TO COMPENSATE SAID AUTHORITY FOR CARRYING OUT THE DUTIES OF SAID AUTHORITY. CITE: 63 O.S. 1961 821 [63-821], 63 O.S. 1961 819 [63-819] (HARVEY CODY)